           Case 1:18-cr-00840-VEC Document 169 Filed 08/31/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT
                                                                    DATE FILED: 08/31/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 18-CR-840 (VEC)
                                                              :
 OCTAVIO GOENAGA,                                             :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a VOSR conference is scheduled for September 2, 2020, at 2:30 p.m. in

Courtroom 518 of the Thurgood Marshall U.S. Courthouse;

       IT IS HEREBY ORDERED that the public may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 0840#.

       All of those accessing the conference are reminded that recording or rebroadcasting of

the proceeding is prohibited by law.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry.

       Only those individuals who meet the entry requirements established by the questionnaire

will be permitted entry. Please contact chambers promptly if you or your client (if attending the

proceeding) does not meet the requirements.

SO ORDERED.

                                                    _________________________________
Date: August 31, 2020                                     VALERIE CAPRONI
      New York, NY                                      United States District Judge
        Case 1:18-cr-00840-VEC Document 169 Filed 08/31/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              2 of 2
